Exhibit 10.11

RELYPSA, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM

Non-employee members of the board of directors (the “Board”) of Relypsa, Inc.
(the “Company”) shall be eligible to receive cash and equity compensation as set
forth in this Non-Employee Director Compensation Program (this “Program”), which
was adopted pursuant to the Board’s resolutions on June 6, 2013, and amended
pursuant to the Board’s resolutions on March 13, 2014. The cash and equity
compensation described in this Program shall be paid or be made, as applicable,
automatically and without further action of the Board, to each member of the
Board who is not an employee of the Company or any parent or subsidiary of the
Company (each, a “Non-Employee Director”) who may be eligible to receive such
cash or equity compensation, unless such Non-Employee Director declines the
receipt of such cash or equity compensation by written notice to the Company.
This Program shall remain in effect until it is revised or rescinded by further
action of the Board. This Program may be amended, modified or terminated by the
Board at any time in its sole discretion. The terms and conditions of this
Program shall supersede any prior cash and/or equity compensation arrangements
for service as a member of the Board between the Company and any of its
Non-Employee Directors. This Program shall become effective on the date of the
closing of the initial public offering of Company common stock (the “Effective
Date”).

1. Cash Compensation.

(a) Annual Retainers. Each Non-Employee Director shall be eligible to receive an
annual retainer of $35,000 for service on the Board.

(b) Additional Annual Retainers. In addition, a Non-Employee Director shall
receive the following annual retainers:

(i) Chairman of the Board. A Non-Employee Director serving as Chairman of the
Board shall receive an additional annual retainer of $25,000 for such service.

(ii) Audit Committee. A Non-Employee Director serving as Chairperson of the
Audit Committee shall receive an additional annual retainer of $20,000 for such
service. A Non-Employee Director serving as a member of the Audit Committee
(other than the Chairperson) shall receive an additional annual retainer of
$10,000 for such service.

(iii) Compensation Committee. A Non-Employee Director serving as Chairperson of
the Compensation Committee shall receive an additional annual retainer of
$15,000 for such service. A Non-Employee Director serving as a member of the
Compensation Committee (other than the Chairperson) shall receive an additional
annual retainer of $7,500 for such service.

(vi) Nominating and Corporate Governance Committee. A Non-Employee Director
serving as Chairperson of the Nominating and Corporate Governance Committee
shall receive an additional annual retainer of $10,000 for such service. A
Non-Employee Director serving as a member of the Nominating and Corporate
Governance Committee (other than the Chairperson) shall receive an additional
annual retainer of $5,000 for such service.

(c) Payment of Retainers. The annual retainers described in Sections 1(a) and
1(b) shall be earned on a quarterly basis based on a calendar quarter and shall
be paid by the Company in arrears not later than the fifteenth day following the
end of each calendar quarter. In the event a Non-Employee Director does not
serve as a Non-Employee Director, or in the applicable positions described in



--------------------------------------------------------------------------------

Section 1(b), for an entire calendar quarter, the retainer paid to such
Non-Employee Director shall be prorated for the portion of such calendar quarter
actually served as a Non-Employee Director, or in such position, as applicable.

2. Equity Compensation. Non-Employee Directors shall be granted the equity
awards described below. The awards described below shall be granted under and
shall be subject to the terms and provisions of the Company’s 2013 Equity
Incentive Award Plan or any other applicable Company equity incentive plan
then-maintained by the Company (the “Equity Plan”) and shall be granted subject
to the execution and delivery of award agreements, including attached exhibits,
in substantially the forms previously approved by the Board. All applicable
terms of the Equity Plan apply to this Program as if fully set forth herein, and
all grants of stock options hereby are subject in all respects to the terms of
the Equity Plan.

(a) Initial Awards. Each Non-Employee Director who is initially elected or
appointed to the Board after the Effective Date shall be eligible to receive, on
the date of such initial election or appointment, an option to purchase 12,000
of shares of the Company’s common stock. The awards described in this
Section 2(a) shall be referred to as “Initial Awards.” No Non-Employee Director
shall be granted more than one Initial Award.

(b) Subsequent Awards. A Non-Employee Director who (i) has been serving on the
Board for at least six months as of the date of any annual meeting of the
Company’s stockholders after the Effective Date and (ii) will continue to serve
as a Non-Employee Director immediately following such meeting, shall be
automatically granted, on the date of such annual meeting, (x) an option to
purchase that number of shares of the Company’s common stock having an aggregate
Grant Date Fair Value equal to $65,000 rounded down to the nearest whole share
(subject to adjustment as provided in the Equity Plan) and (y) that number of
restricted stock units calculated by dividing $65,000 by the Fair Market Value
(as defined in the Equity Plan) of a share of the Company’s common stock on the
date of grant, rounded down to the nearest whole unit (subject to adjustment as
provided in the Equity Plan). For the purposes of this Program, the fair value
of an award as of the date of grant as determined in accordance with ASC Topic
718, “Share-Based Payment,” using the Black-Scholes pricing model and the
valuation assumptions used by the Company in accounting for options as of such
date of grant shall be the “Grant Date Fair Value.” The awards described in this
Section 2(b) shall be referred to as “Subsequent Awards.” For the avoidance of
doubt, a Non-Employee Director elected for the first time to the Board at an
annual meeting of the Company’s stockholders shall only receive an Initial Award
in connection with such election, and shall not receive any Subsequent Award on
the date of such meeting as well.

(c) Termination of Service of Employee Directors. Members of the Board who are
employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their service with the Company and any parent or
subsidiary of the Company and remain on the Board will not receive an Initial
Award pursuant to Section 2(a) above, but to the extent that they are otherwise
eligible, will be eligible to receive, after termination from service with the
Company and any parent or subsidiary of the Company, Subsequent Awards as
described in Section 2(b) above.

(d) Terms of Awards Granted to Non-Employee Directors

(i) Purchase Price. The per share exercise price of each option granted to a
Non-Employee Director shall equal the Fair Market Value (as defined in the
Equity Plan) of a share of common stock on the date the option is granted.

(ii) Vesting. Each Initial Award shall vest and become exercisable in
substantially equal installments on each of the first three anniversaries of the
date of grant, subject to the

 

2



--------------------------------------------------------------------------------

Non-Employee Director continuing in service on the Board through each such
vesting date. Each Subsequent Award shall vest and become exercisable in full on
the earlier of (A) the first anniversary of the date of grant or (B) immediately
prior to the next annual meeting of the Company’s stockholders after the date of
grant, subject to the Non-Employee Director continuing in service on the Board
through such vesting date. No portion of an Initial Award or Subsequent Award
which is unvested or unexercisable at the time of a Non-Employee Director’s
termination of service on the Board shall become vested and exercisable
thereafter. All of a Non-Employee Director’s Initial Awards and Subsequent
Awards, and any other stock options or other equity-based awards outstanding and
held by the Non-Employee Director, shall vest in full immediately prior to the
occurrence of a Change in Control (as defined in the Equity Plan), to the extent
outstanding at such time.

(iii) Term. The term of each stock option granted to a Non-Employee Director
shall be ten (10) years from the date the option is granted.

3. Reimbursements. The Company shall reimburse each Non-Employee Director for
all reasonable, documented, out-of-pocket travel and other business expenses
incurred by such Non-Employee Director in the performance of his or her duties
to the Company in accordance with the Company’s applicable expense reimbursement
policies and procedures as in effect from time to time.

* * * * *

 

3